STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1092

VERSUS

ILEY DOTCH DECEMBER 22, 2022

In Re: ITley Dotch, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 78,145.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED AS MOOT. The record of the Office of the Clerk
of Court of East Baton Rouge Parish shows that on October 26,
2022, the district court denied relator’s “Motion to Correct an
Tllegal Sentence.”

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

ALD

DEPUTY CLERK OF COURT
FOR THE COURT